DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 10 and 12 - 21 are presented for examination. Claims 1 - 10 and 12 - 21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to because element 305 in FIG. 4 should be 405, according to paragraph [0047] of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Elements 304 and 307 in paragraph [0050] of the specification are not disclosed in the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 605 in in FIG. 6 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Paragraphs [0063] and [0084] of the specification discloses non-patentable literature, but they are not disclosed in the information disclosure statements filed. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21, line 4 recites “fracture treated well for comparison purposes”, but the claim does not recite exactly what is being compared. It is unclear from the language exactly what is supposed to be compared with regards to the fracture treated well. The phrase is unclear, and renders the claim vague and indefinite.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP, the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite certain methods of organizing human activity. However, if the claimed limitation of “determining at least one of a physical parameter and a change in the physical parameter with respect to time of one or more fractures using the measured at least one of pressure and the time derivative of pressure” ” is considered a mental process or mathematical concepts and fails step 2A, and the limitations of “inducing a pressure change in a well drilled through the subsurface formation”, “measuring at least one of pressure and a time derivative of pressure in the well for a selected length of time”, “measuring fluid pressure in the well with respect to time after a fracture pumping treatment is completed and the well is closed to fluid flow”, “measuring volume of fluid and proppant injected to the well”, and “using said volumes to constrain resulting fracture geometry and/or volume” are not considered to be significantly more individually, paragraph s [0006] - [0007] of the specification recites previous or known methods that may not be valid with regards to subsurface rock formation that includes fracture diagnostics and post shut-in analysis, and the intention of the invention to improve the methods, with paragraph [0071] provides that the disclosed method that including the shut in when estimating the fracture length, and the claims recites the combination of limitations of  “measuring fluid pressure in the well with respect to time after a fracture pumping treatment is completed and the well is closed to fluid flow” and “physical parameter and change in the parameter with respect to time of one or more fractures using the measured at least one of pressure and the time of derivation of pressure”, while broad, appears to provide sufficient subject matter that reflects the improvement compared to the previous methods and appear to be eligible under 35 U.S.C. 101.
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 - 7, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manchanda et al (WO 2014121270 A1), hereinafter “Manchanda”.

As per claim 1, Manchanda discloses:
a method for characterizing one or more fracture in a subsurface formation, comprising inducing a pressure change in a well drilled through the subsurface formation (Manchanda, paragraph [0107] discloses a fracture treatment using pressure in a formation, with an initial pressure measured and decreases or decays over time after the treatment.)

measuring at least one of pressure and a time derivative of pressure in the well for a selected length of time (Manchanda, paragraph [0107] discloses recording or tracking pressure after a fracture treatment to estimate the closure time of a fracture, including monitoring the pressure over time, according to paragraph [0108])

measuring fluid pressure in the well with respect to time after a fracture pumping treatment is completed and the well is closed to fluid flow (Manchanda, paragraph [0108] discloses measuring the initial shut-in pressure value and monitoring the pressure over time after the fracture treatment has ended, to estimate the closure pressure as the pressure decreases or decays over time.)

measuring volume of fluid and proppant injected to the well (Manchanda, paragraph [0076] discloses determining the amount of proppant pumped to estimate a width of the fracture, in which the amount of proppant used can be obtained, with paragraph [0110] adds stimulated volumes in stages used with regards to a reduction of the amount of fluid and proppant, to reduce the amount of waste.) 

using said volumes to constrain resulting fracture geometry and/or volume (Manchanda, paragraph [0067] discloses using proppants to keep the fractures from closing.)

determining at least one of a physical parameter and a change in the physical parameter with respect to time of one or more fractures using the measured at least one of pressure and the time derivative of pressure (Manchanda, paragraph [0075] discloses ideal fracture width estimated based on the amount of proppant used, with the fracture width variation expressed as well as the fracture width of a wellbore with regards to time steps expressed in paragraph [0097] - [0098], with paragraph [0137] adding the maximum fracture width versus time determined based on the creation of the fracture, the treatment, the pressure in the fracture as well as the fluid pressure, in which an amount of time elapsed for the fracture width to close to its final propped width.)

As per claim 14, Manchanda discloses:
	a method for characterizing one or more fractures in a subsurface formation, comprising inducing a pressure change in a well drilled through the subsurface formation (Manchanda, paragraph [0107] discloses a fracture treatment using pressure in a formation, with an initial pressure measured and decreases or decays over time after the treatment.)

measuring at least one of pressure and a time derivative of pressure in the well for a selected length of time (Manchanda, paragraph [0107] discloses recording or tracking pressure after a fracture treatment to estimate the closure time of a fracture, including monitoring the pressure over time, according to paragraph [0108])

measuring a pressure decay over time after completion of pumping a fracture treatment into the subsurface formation and closing the well to fluid flow (Manchanda, paragraph [0108] discloses measuring the initial shut-in pressure value and monitoring the pressure over time after the fracture treatment has ended, to estimate the closure pressure as the pressure decreases or decays over time.)

measuring the volume of fluid and proppant pumped (Manchanda, paragraph [0076] discloses determining the amount of proppant pumped to estimate a width of the fracture, in which the amount of proppant used can be obtained, with paragraph [0110] adds stimulated volumes in stages used with regards to a reduction of the amount of fluid and proppant, to reduce the amount of waste.) 

using said measured volumes to constrain resulting fracture volume (Manchanda, paragraph [0067] discloses using proppants to keep the fractures from closing.)

determining at least one of a physical parameter and a change in the physical parameter with respect to time, of one or more fractures using the measured at least one of pressure and the time derivative of pressure and the measured volume of fluid pumped (Manchanda, paragraph [0075] discloses ideal fracture width estimated based on the amount of proppant used, with the fracture width variation expressed as well as the fracture width of a wellbore with regards to time steps expressed in paragraph [0097] - [0098], with paragraph [0137] adding the maximum fracture width versus time determined based on the creation of the fracture, the treatment, the pressure in the fracture as well as the fluid pressure, in which an amount of time elapsed for the fracture width to close to its final propped width.)

For claim 2: The prior art of Manchanda discloses claim 2: The method of claim 1, wherein:
the inducing a pressure change comprises pumping a fracture treatment (Manchanda, paragraph [0107] discloses a fracture treatment using pressure, with an initial pressure measured and decreases or decays over time after the treatment.)

For claim 5: The prior art of Manchanda discloses claim 5: The method of claim 2 wherein:
the at least one of a physical parameter, and a change in the physical parameter with respect to time is determined before the pumping treatment (Manchanda, paragraph [0137] discloses a simulation performed with regards to a fracture treatment, to determining the time it takes for the initial fracture width to close to its final propped width.)

For claim 6: The prior art of Manchanda discloses claim 6: The method of claim 2 wherein:
the at least one of a physical parameter, and a change in the physical parameter with respect to time is determined during the pumping a fracture treatment (Manchanda, paragraph [0074] discloses diagnostic tools used to determine the closure of fractures during fracturing treatments, as well as being able to analyze the properties of the hydrocarbon formation, with the properties of the hydrocarbon formation are interpreted to include fracture widths.)

For claim 7: The prior art of Manchanda discloses 7: The method of claim 2 wherein:
the at least one of a physical parameter, and a change in the physical parameter with respect to time is determined after the pumping a fracture treatment (Manchanda, paragraph [0074] discloses diagnostic tools used to determine the closure of fractures after fracturing treatments are performed, as well as being able to analyze the properties of the hydrocarbon formation, with the properties of the hydrocarbon formation are interpreted to include fracture widths.)

For claim 18: The prior art of Manchanda discloses claim 18: The method of claim 14 wherein:
the at least one of a physical parameter and a change in the physical parameter with respect to time are used to improve reservoir and fracture treatment/modes (Manchanda, paragraph [0109] discloses using the initial shut-in or closure pressure to determine the fracture start time to enhance hydraulic fracturing process, including paragraph [110] discloses the time determined can be used to provide additional time between stages in a well to reduce overlap between stimulated volumes of consecutive states and reduce fluid and proppant waste.)

For claim 19: The prior art of Manchanda discloses claim 19: The method of claim 14 wherein the at least one of a physical parameter and a change in the physical parameter with respect to time are used to model at least one of wellbore production, pressure depletion, reservoir drainage, proppant pack permeability and in-situ proppant pack properties (Manchanda, paragraph [0075] discloses rock deformation modeled including proppant presence in a fracture, used to estimate the closing time of the fracture.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manchanda et al (WO 2014121270 A1), and further in view of Dunham et al. (“Hydraulic Fracture Conductivity Inferred from Tube Wave Reflections”), hereinafter “Dunham”.

As per claim 3, the prior art of Manchanda discloses the method of claim 1.
The prior art of Manchanda does not expressly disclose:
wherein the inducing a pressure change comprises water hammer generated by changing a flow rate of fluid into or out of the well.

Dunham however discloses:
wherein the inducing a pressure change comprises water hammer generated by changing a flow rate of fluid into or out of the well (Dunham, page 947, left column, lines 41 - 45 discloses sudden changes in the pumping rate generating water hammer signals, and page 947, right column, lines 2229 adds a hydraulic fracture stimulation treatment that includes the water hammer signals during the stimulation performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the water hammer signals with regards to the stimulation treatment teaching of Dunham. The motivation to do so would have been because Dunham discloses the benefit of the ability to efficiently monitor fracture properties during and after stimulation treatments (Dunham, page 947, left column, lines 17 - 18).

For claim 8: The combination of Manchanda and Dunham discloses claim 8: The method of claim 1, further comprising:
using a model to determine a near-wellbore conductivity (Dunham, page 947, left column, lines 27 - 28 defines hydraulic conductivity as the product of fracture permeability and width, and page 949, right column, lines 17 - 36 discloses a best fitting model with regards to a hydrophone time series, in which the fracture conductivity is varied, including smaller or less conductive fractures as well as highly or large conductive fractures.)
The smaller or less conductive fractures are interpreted as near-wellbore conductivity.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the water hammer signals with regards to the stimulation treatment teaching of Dunham and the additional teaching of smaller or less conductive fractures, also found in Dunham. The motivation to do so would have been because Dunham discloses the benefit of the ability to efficiently monitor fracture properties during and after stimulation treatments (Dunham, page 947, left column, lines 17 - 18).

For claim 9: The combination of Manchanda and Dunham discloses claim 9: The method of claim 1 further comprising:
using a model to determine far-field conductivity (Dunham, page 947, left column, lines 27 - 28 defines hydraulic conductivity as the product of fracture permeability and width, and page 949, right column, lines 17 - 36 discloses a best fitting model with regards to a hydrophone time series, in which the fracture conductivity is varies, including smaller or less conductive fractures as well as highly or large conductive fractures.)
The large or highly conductive fractures are interpreted as far-field conductivity.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the water hammer signals with regards to the stimulation treatment teaching of Dunham and the additional teaching of higher conductive fractures, also found in Dunham. The motivation to do so would have been because Dunham discloses the benefit of the ability to efficiently monitor fracture properties during and after stimulation treatments (Dunham, page 947, left column, lines 17 - 18).

For claim 10: The combination of Manchanda and Dunham discloses claim 10: The method of claim 9 wherein:
the far-field conductivity has a free parameter of length and a constraint of near-wellbore conductivity (Dunham, page 947, right column, lines 18 - 20 discloses a model with parameters and constraints on fracture conductivity, with page 950, left column, lines 7 - 11 adds using parameters for a spectra, showing the transition from closed-end limit for small fracture conductivity (kw) to open-end limit for large fracture conductivity in resonance frequencies transition.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the water hammer signals with regards to the stimulation treatment teaching of Dunham and the additional teaching of fracture conductivity with constraints and parameters, also found in Dunham. The motivation to do so would have been because Dunham discloses the benefit of the ability to efficiently monitor fracture properties during and after stimulation treatments (Dunham, page 947, left column, lines 17 - 18).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manchanda et al (WO 2014121270 A1), and further in view of Ciezobka et al. (U.S. PG Pub 2017/0284181 A1), hereinafter “Ciezobka”.

As per claim 4, the prior art of Manchanda discloses the method of claim 1.
The prior art of Manchanda does not expressly disclose:
wherein the inducing a pressure change comprises operating an acoustic source which injects a pressure pulse into fluid within the well.

Ciezobka however discloses:
wherein the inducing a pressure change comprises operating an acoustic source which injects a pressure pulse into fluid within the well (Ciezobka, paragraph [0014] discloses a system that provides a pressure pulse for a pulse period of time in a wellbore in order to open fractures by increasing pressure.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the pressure pulse increase pressure to create fractures teaching of Ciezobka. The motivation to do so would have been because Ciezobka discloses the benefit of providing a pressure pulse and eliminate or minimize wear or damage to a fracturing pump or other fracturing equipment (Ciezobka, paragraph [0010]).

Claims 12, 13, 15 - 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manchanda et al (WO 2014121270 A1), and further in view of Walters et al. (U.S. PG Pub 2015/0075777 A1), hereinafter “Walters”.

As per claim 12, the prior art of Manchanda discloses the method of claim 1.
The prior art of Manchanda does not expressly disclose:
wherein fracture length is calculated based on the constraint of near-wellbore conductivity.

Walters however discloses:
wherein fracture length is calculated based on the constraint of near-wellbore conductivity (Walters, paragraph [0044] discloses an increase in conductivity increase the area of the surface area of the hydraulic fracture.)
The calculation of an area is interpreted to typically include the length multiplied by the width.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the conductivity used to determine the area of a fracture teaching of Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

For claim 13: The combination of Manchanda and Walters discloses claim 13: The method of claim 1, wherein:
physical parameters are constrained by volume and composition of a pumped treatment slurry (Walters, paragraph [0044] disclose data with regards to the fracture treatment plans, including parameter information that includes the concentration of slurry, with the parameters obtained based on the complex fracture propagation.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the parameters that include slurry concentration teaching of Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

For claim 15: The combination of Manchanda and Walters discloses claim 15: the method of claim 13, further comprising:
determining fracture complexity from time behavior of other physical parameters (Walters, paragraph [0036] discloses the complexity of a fracture network increasing due to dilated leak off induced fractures, which can be reoriented based on the threshold pressure change or injection rate, with the fractures leading to the main hydraulic fracture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the parameters that include slurry concentration teaching of Walters, and the additional teaching of fracture complexity with regards to a dominant fracture, also found in Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

For claim 16: The combination of Manchanda and Walters discloses claim 16: The method of claim 15 wherein:
fracture complexity is repeatedly determined during pumping of a fracture treatment to optimize fracture treatment parameters (Walters, paragraph [0044] discloses simulations (interpreted as a plurality of simulations) of complex fracture propagation performed that optimizes treatment parameters.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the parameters that include slurry concentration teaching of Walters, and the additional teaching of optimized treatment parameters based on simulations performed, also found in Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

For claim 17: The combination of Manchanda and Walters discloses claim 17: The method of claim 15 wherein:
fracture complexity is compared among multiple wells or multiple fracture treatment stages to optimize fracture treatment parameters (Walters, paragraph [0044] discloses injection treatment parameters from previous, future, or proposed fracture injection treatment included in the treatment data, along with paragraph [0085] adding a comparison between injection periods and shut-in intervals of an injection test and the pumping stage of a treatment.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the parameters that include slurry concentration teaching of Walters, and the additional teaching of comparison of injection periods and intervals with pumping stage, associated with treatment parameters, also found in Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

For claim 20: The combination of Manchanda and Walters discloses claim 20: The method of claim 14 where:
a rate of change of far-field conductivity over time and near field conductivity decline are used to determine at least one of fracture complexity, overflush, and proppant placement (Walters, paragraph [0036] discloses dilated fractures to provide complexity of a fracture network based on an increase on conductivity.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the parameters that include slurry concentration teaching of Walters, and the additional teaching of increase in conductivity associated with the fracture network complexity obtained, also found in Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

For claim 21: The combination of Manchanda and Walters discloses claim 21: The method of claim 14 where:
near field and far-field conductivity determinations are used to estimate overall production/production rate/production potential, or an average, normalized production of the treatment or a fracture treated well for comparison purposes (Walters, paragraph [0036] discloses the increase of conductivity with regards to fractures associated with the complexity of fracture network obtained, as well as the hydrocarbon flow in the created fracture system enhanced.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fracture width decreasing based on the decreasing or decaying pressure after a fracture is induced teaching of Manchanda with the parameters that include slurry concentration teaching of Walters, and the additional teaching of enhanced fracture system that involves an increase in conductivity, also found in Walters. The motivation to do so would have been because Walters discloses the benefit of the ability to manipulate the injection rate of the injection treatment to be below or above the fracture extension rate so that the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry and ultimately improve production (Walters, paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
June 18, 2022